                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............California State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008
                 6        Facsimile: (530) 243-1648
                 7        Attorneys for Plaintiffs

                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                 10                                   EASTERN DISTRICT OF CALIFORNIA

                 11

                 12
                          A.H., a Minor, by and through his Guardian ad       No. 2:18-CV-02917-TLN-DMC
                 13       Litem, MARIA MONROY,
                                                                              ORDER RE PLAINTIFF’S REQUEST
                 14                    Plaintiffs,                            TO EXTEND TIME FOR SERVICE OF
                                                                              SUMMONS AND COMPLAINT
                 15
                                       vs.
                 16
                          COUNTY OF TEHAMA;
                 17       TEHAMA COUNTY SHERIFFS’ OFFICE;
                          SHERIFF DAVE HENCRATT, in his
                 18       individual and official capacity as Sheriff for
                          the County of Tehama Sheriff’s Department;
                 19
                          ASSISTANT SHERIFF PHIL JOHNSTON,
                 20       in his individual and official capacity as
                          Assistant Sheriff for the County of Tehama
                 21       Sheriff’s Department;
                          SUCCESSOR IN INTEREST OR ESTATE
                 22       OF KEVIN NEAL and;
                 23       THE RANCHO TEHAMA ASSOCIATION
                          INC.,
                 24
                                        Defendants.
                 25

                 26
                 27              Having reviewed and considered Plaintiffs’ Request to Extend Time Period for Service of
                 28       Summons and Complaint on All Defendants, and good cause appearing therefor,
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390                Order Re Plaintiff’s Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
                 1
                                 IT IS HEREBY ORDERED that Plaintiff is granted an additional ninety (90) days to
                 2        effectuate service of the Summons and Complaint on all Defendants: COUNTY OF TEHAMA;
                 3        TEHAMA COUNTY SHERIFFS’ OFFICE; SHERIFF DAVE HENCRATT, in his individual and
                 4        official capacities as Sheriff for the County of Tehama Sheriff Department; ASSISTANT
                 5        SHERIFF PHIL JOHNSTON; in his individual and official capacities as Assistant Sheriff for the
                 6        County of Tehama Sheriff Department; SUCCESSOR IN INTEREST OR ESTATE OF KEVIN
                 7        NEAL; and THE RANCHO TEHAMA ASSOCIATION INC. Service shall be completed not
                 8        later than May 3, 2019.

                 9               IT IS SO ORDERED.

                 10       Dated: February 4, 2019

                 11

                 12

                 13                                           Troy L. Nunley
                                                              United States District Judge
                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 2
 Post Office Box 994390               Order Re Plaintiff’s Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
